Citation Nr: 1218897	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

This case was most recently before the Board in May 2011, when his claim for service connection for a back disorder was remanded for further development.  A supplemental statement of the case was issued in February 2012.  

As noted in the prior Board Remands, it appears that the Veteran may not have been afforded appellate rights notice at the time of the December 1982 decision that initially denied service connection for a back disorder.  As such, the Board finds that the issue has not been finally denied by the RO, and is, therefore, captioned as set forth above.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran indicated in a recent March 2012 statement that he had been treated by VA doctors in Orlando and Louisville, Kentucky.  Records from the Orlando VA Medical Center (VAMC) have only been requested from January 2005 to February 2012.  Documents in the claims file reflect that the Veteran may have been treated there as early as July 1982.  Further, a review of the Veteran's claims file, Virtual VA file and Social Security Administration (SSA) records reflects that records from the Louisville, Kentucky VAMC have not been requested or obtained.  These records must be obtained prior to adjudication of this claim.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding VA outpatient treatment records from the Orlando VAMC and the Robley Rex VA Medical Center in Louisville, Kentucky.  Any negative search result should be noted in the record. 

2.  The RO/AMC shall then review the claims file and the evidence therein, and conduct any additional development deemed necessary.  This shall include provision for an appropriate VA examination if the evidence of record includes competent and credible lay or medical evidence indicating that the Veteran's back disorder is related to service, or that the Veteran has suffered from a back disorder since service.

3.  The RO should then readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



